DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 recites the limitation "the tie bar" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the protrusion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the limitation: “when the lead frame assembly is held in the resin encapsulating mold”, is indefinite. The term “when” creates an indefiniteness rejection because the body of the of the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, in-so-far as clear, are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (figs. 5A-5B) in view of Wee et al. (U.S. 2009/0051017; hereinafter Wee).
Regarding claim 1, Applicant Admitted Prior Art discloses a resin encapsulating mold 31a (figs. 5A-5B) having a cavity 32 by which a lead frame assembly having a semiconductor element (e.g. a die pad 3 for a die in figs. 5A-5B) and a plurality of leads 4 connected to each other by tie bars 2 is held and encapsulated with a resin to form a semiconductor device, the resin encapsulating mold, comprising: tie bar clamping portions formed around the cavity 32 (figs. 5A-5B).
Applicant Admitted Prior Art (figs. 5A-5B) does not disclose the tie bar is located between the protrusion and the semiconductor element.
However, Wee discloses a device comprising: protrusions (labeled fig. 1 and fig. 2) outside tie bar formed around the cavity 4 (fig. 1, ¶0025), wherein the tie bar 10 (fig. 1) is located between the protrusion (labeled fig. 10) and the semiconductor element 8 (fig. 1).

    PNG
    media_image1.png
    398
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    315
    616
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Applicant Admitted Prior Art (figs. 5A-5B) by having the tie bar located between the protrusion and the semiconductor element, as taught by Wee, in order to provide a different application and increase the device functionality for a semiconductor package.

Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom.  Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed, Cir. 1990).
	Regarding claims 3-4, Wee discloses that wherein the protrusions (figs. 1-2) are formed on at least one of a lower mold 2 and an upper mold 3 of the resin encapsulating mold (fig. 1).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894                

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894